









Exhibit 10.51




Blucora Director Tax-Smart Deferral Plan






Effective January 1, 2019












h:\rick\forms\variable.doc
--

--------------------------------------------------------------------------------


Blucora Director Tax-Smart Deferral Plan

--------------------------------------------------------------------------------










TABLE OF CONTENTS


Page


ARTICLE 1DEFINITIONS    1
ARTICLE 2ELIGIBILITY, ENROLLMENT, AND PARTICIPATION    7
2.1 Eligibility    7
2.2 Enrollment Requirements    7
2.3 Commencement of Participation    7
ARTICLE 3DEFERRAL COMMITMENTS/VESTING/CREDITING    8
3.1 Minimum Deferrals    8
3.2 Maximum Deferral    8
3.3 Deferral of Annual Equity Grant    9
3.4 Election to Defer; Effect of Election Form    9
3.5 Withholding and Crediting of Annual Deferral Amounts    9
3.6 Vesting    9
3.7 Crediting/Debiting of Account Balances    10
ARTICLE 4IN-SERVICE SCHEDULED DISTRIBUTION    11
4.1 In-Service Scheduled Distribution    11
4.2     Other Benefits Take Precedence Over In-Service Scheduled
Distributions    12
4.3 Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies    12
ARTICLE 5TERMINATION BENEFIT    12
5.1 Termination Benefit    12
5.2 Payment of Termination Benefit    13
ARTICLE 6DISABILITY WAIVER AND BENEFIT    14
6.1     Disability Benefit    14
6.2 Deferral Following Disability    14
ARTICLE 7SURVIVOR BENEFIT    14
7.1 Survivor Benefit    14



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--

--------------------------------------------------------------------------------

Blucora Director Tax-Smart Deferral Plan

--------------------------------------------------------------------------------





7.2 Payment of Survivor Benefit    14
ARTICLE 8BENEFICIARY DESIGNATION    15
8.1 Beneficiary    15
8.2 Beneficiary Designation; Change; Spousal Consent    15
8.3 Acknowledgment    15
8.4 No Beneficiary Designation    15
8.5 Doubt as to Beneficiary    15
8.6 Discharge of Obligations    15
ARTICLE 9TERMINATION, AMENDMENT OR MODIFICATION    16
9.1 Termination    16
9.2 Amendment    16
9.3 Effect of Payment    16
ARTICLE 10ADMINISTRATION    16
10.1 Committee Duties    16
10.2 Administration of the Plan    17
10.3 Administration Upon Change In Control    17
10.4 Agents    18
10.5 Binding Effect of Decisions    18
10.6 Indemnity of Committee    18
10.7 Company Information    18
10.8 Reliance Upon Information    18
ARTICLE 11OTHER BENEFITS AND AGREEMENTS    19
11.1 Coordination with Other Benefits    19
ARTICLE 12CLAIMS PROCEDURES    19
12.1 Presentation of Claim    19
12.2 Notification of Decision    19
12.3 Review of a Denied Claim    20
12.4 Decision on Review    20
12.5 Legal Action    20
ARTICLE 13TRUST    21
13.1 Establishment of the Trust    21



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--

--------------------------------------------------------------------------------

Blucora Director Tax-Smart Deferral Plan

--------------------------------------------------------------------------------





13.2 Interrelationship of the Plan and the Trust    21
13.3 Distributions From the Trust    21
13.4 Participants’ Rights under the Trust    21
ARTICLE 14MISCELLANEOUS    21
14.1 Status of Plan    21
14.2 Limitation of Rights    21
14.3 Nonalienation of Benefits    22
14.4 Unsecured General Creditor    22
14.5 Waiver    22
14.6 Company’s Liability    22
14.7 Nonassignability    22
14.8 Not a Contract of Service    23
14.9 Furnishing Information    23
14.10 Terms    23
14.11 Captions    23
14.12 Governing Law    23
14.13 Notice    23
14.14 Successors    24
14.15 Spouse's Interest    24
14.16 Validity    24
14.17 Incompetent    24
14.18 Court Order    24
14.19     Distribution in the Event of Income Inclusion Under Code Section
409A or Other Taxation    25
14.20 Insurance    25
14.21 Legal Fees To Enforce Rights After Change in Control    25









--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--

--------------------------------------------------------------------------------


Blucora Director Tax-Smart Deferral Plan

--------------------------------------------------------------------------------





BLUCORA DIRECTOR TAX-SMART DEFERRAL PLAN
Effective January 1, 2019


Blucora, Inc., a Delaware corporation (the “Company”) desires to adopt this
Blucora Director Tax-Smart Deferral Plan (the “Plan”), effective as of
January 1, 2019 (the “Effective Date”), to provide benefits in the form of
unfunded deferred compensation to Directors (as defined below).


Purpose
The purpose of the Plan is to provide specified benefits to Directors who
contribute materially to the continued growth, development and future business
success of the Company and its subsidiaries, if any, that are participating
employers in this Plan. The provisions of this Plan shall be interpreted in
accordance with the requirements of Code section 409A and the Final Treasury
Regulations thereunder, it being the intent of the parties that the Plan shall
be in compliance with the requirements of said Code section and said
Regulations.

ARTICLE 1    
Definitions
For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:
1.1
“Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Company equal to the balance of such Participant’s Deferral
Account. The Account Balance, and each other specified account balance, shall be
a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to a Participant, or his
or her designated Beneficiary, pursuant to this Plan.

1.2
“Annual Deferral Amount” shall mean that portion of a Participant's Director
Fees and/or Annual Equity Grant that a Participant defers in accordance with
Article 3 for any one Plan Year. In the event of a Participant's Disability,
death or a Separation from Service prior to the end of a Plan Year, such year's
Annual Deferral Amount shall be the actual amount withheld prior to such event.

1.3
“Annual Equity Grant” means the annual grant of Restricted Stock Units made to
the Directors during each Plan Year pursuant to the Equity Incentive Plan. For
the avoidance of doubt, the term “Annual Equity Grant” does not include the
initial grant of Restricted Stock Units made to new Directors.

1.4
“Annual Installment Method” shall be an annual installment payment over the
number of years selected by the Participant in accordance with this Plan,
calculated as follows: (i) for the first annual installment, the Participant’s
Account Balance shall be calculated as of the close of business on or around the
date on which the Participant’s Benefit Distribution Date, and (ii) for
remaining annual installments, the Participant’s Account Balance shall be
calculated on every applicable anniversary of such Benefit Distribution Date.
Each annual installment shall be calculated by multiplying this balance by a
fraction, the numerator of which is one and the denominator of which is the
remaining number of annual payments due the Participant; provided that, all
installment payments made with respect a deferred Annual Equity Grant shall be
made in whole Shares, rounded down to the next whole Share (other than the last
installment). By way of example, if the Participant elects a ten (10) year
Annual Installment Method, the first payment shall be 1/10 of the Account
Balance, calculated as described in this definition. The following year, the
payment shall be 1/9 of the vested Account Balance, calculated as described in
this definition. For purposes of this Plan, the right to receive a benefit
payment in annual installments shall be treated as the entitlement to a single
payment.

1.5
“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 8, that are entitled to receive benefits
under this Plan upon the death of a Participant.

1.6
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes signs and returns to the Committee
to designate one or more Beneficiaries.

1.7
“Benefit Distribution Date” shall mean the date upon which all or an objectively
determinable portion of a Participant’s vested benefits will become eligible for
distribution.

1.8
“Board” shall mean the board of directors of the Company.

1.9
“Change in Control” shall mean the occurrence of any of the following events:

(a)
an acquisition by any Entity of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of forty percent (40%) or more of
either (1) the number of then outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (2) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”),
provided, however, that the following acquisitions shall not constitute a Change
in Control: (i) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege where the
security being so converted was not acquired directly from the Company by the
party exercising the conversion privilege, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Related Company, or (iv) an acquisition by
any Entity pursuant to a transaction that meets the conditions of clauses (A),
(B) and (C) set forth in Section 1.9(c) below;

(b)
a change in the composition of the Board during any two-year period such that
the individuals who, as of the beginning of such two-year period, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that for purposes of this definition,
any individual who becomes a member of the Board subsequent to the beginning of
the two-year period, whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of those individuals
who are members of the Board and who were also members of the Incumbent Board
(or deemed to be such pursuant to this proviso) shall be considered as though
such individual were a member of the Incumbent Board; and provided further,
however, that any such individual whose initial assumption of office occurs as a
result of or in connection with an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of an Entity other than the
Board shall not be considered a member of the Incumbent Board; or

(c)
the consummation of (i) a merger or consolidation of the Company with or into
any other company; (ii) a sale in one transaction or a series of transactions
undertaken with a common purpose of all of the Company’s outstanding voting
securities; or (iii) a sale, lease, exchange or other transfer in one
transaction or a series of related transactions undertaken with a common purpose
of all or substantially all of the Company’s assets; excluding, however, in each
case, a transaction pursuant to which:

(A)
the Entities who are the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
transaction will beneficially own, directly or indirectly, at least fifty
percent (50%) of the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, of the Successor Company in substantially the same
proportions as their ownership, immediately prior to such transaction, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities;

(B)
no Entity (other than the Company, any employee benefit plan (or related trust)
of the Company, a Related Company or a Successor Company) will beneficially own,
directly or indirectly, forty percent (40%) or more of, respectively, the
outstanding shares of common stock of the Successor Company or the combined
voting power of the outstanding voting securities of the Successor Company
entitled to vote generally in the election of directors unless such ownership
resulted solely from ownership of securities of the Company prior to the
transaction; and

(C)
individuals who were members of the Incumbent Board will immediately after the
consummation of the transaction constitute at least a majority of the members of
the board of directors of the Successor Company.

Where a series of transactions undertaken with a common purpose is deemed to be
a transaction described in this Section 1.9(c), the effective date of such
transaction shall be the date on which the last of such transactions is
consummated.
Notwithstanding the foregoing provisions of this “Change in Control” definition,
to the extent necessary to comply with Section 409A of the Code, an event shall
not constitute a “Change in Control” for purposes of the Plan, unless such event
also constitutes a change in the Company’s ownership, its effective control or
the ownership of a substantial portion of its assets within the meaning of
Section 409A of the Code.
1.10
“Claim” shall mean any claim, liability or obligation of any nature, arising out
of or relating to this Plan or an alleged breach of this Plan or Election Form.

1.11
“Claimant” shall have the meaning set forth in Section 12.1 below.

1.12
“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time, and the regulations and other authority issued thereunder by the
appropriate governmental authority. References herein to any Code section shall
include references to any successor Code section or provision.

1.13
“Committee” shall mean the committee described in Article 10.

1.14
“Company” shall mean Blucora, Inc., a Delaware corporation, and any successor to
all or substantially all of the Company’s assets or business.

1.15
“Deferral Account” shall mean (i) the sum of all of a Participant's Annual
Deferral Amounts, plus (ii) amounts credited or debited to the Participant’s
Deferral Account in accordance with this Plan, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to his or her Deferral Account.

1.16
“Director” shall mean any non-Employee member of the Board.

1.17
“Director Fees” shall mean the annual fees paid by Company, including retainer
fees and meetings fees, as compensation for serving on its Board.

1.18
“Disability” or “Disabled” shall mean that a Participant has incurred a Total
and Permanent Disability (as such term is defined in the Equity Incentive Plan
as of the Effective Date), provided that, such term meets the definition of
“disability” provided for under Section 409A of the Code and the Treasury
Regulations or other guidance issued thereunder.

1.19
“Disability Benefit” shall mean the benefit set forth in Article 6.

1.20
“Effective Date” shall mean January 1, 2019.

1.21
“Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan.

1.22
“Employee” shall mean a person who is an employee of any Employer.

1.23
“Employer(s)” shall be defined as follows:

(a)
Except as otherwise provided in part (b) of this Section, the term “Employer”
shall mean (i) the Company; (ii) any of its subsidiaries (now in existence or
hereafter formed or acquired); and/or (iii) an entity that would be aggregated
and treated as a single employer with the Company under Code section 414(b)
(controlled group of corporations) or Code section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control).

(b)
For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

(i)
The entity for which the Participant performs services and with respect to which
the legally binding right to compensation deferred or contributed under this
Plan arises; and

(ii)
All other entities with which the entity described above would be aggregated and
treated as a single employer under Code section 414(b) (controlled group of
corporations) and Code section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable. In order to identify
the group of entities described in the preceding sentence, the Committee shall
use an ownership threshold of at least 50% as a substitute for the 80% minimum
ownership threshold that appears in, and otherwise must be used when applying,
the applicable provisions of (A) Code section 1563 for determining a controlled
group of corporations under Code section 414(b), and (B) Treas. Reg. §1.414(c)-2
for determining the trades or businesses that are under common control under
Code section 414(c).

1.24
“Entity” shall mean any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act.

1.25
“Equity Incentive Plan” shall mean the Blucora, Inc. 2018 Long-Term Incentive
Plan, as it may be amended from time to time.

1.26
“Exchange Act” shall means the United States Securities Exchange Act of 1934, as
amended.

1.27
“In-Service Scheduled Distribution” shall mean the distribution set forth in
Section 4.1 below.

1.28
“Insolvent” shall mean either (i) the Company is unable to pay its debts as they
become due, or (ii) the Company is subject to a pending proceeding as a debtor
in the United States Bankruptcy Code.

1.29
“Parent Company” means a company or other entity which as a result of a Change
in Control owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries.

1.30
“Participant” shall mean any Director who submits an executed Election Form and
Beneficiary Designation Form, which are accepted by the Committee.

1.31
“Plan” shall mean the Blucora Director Tax-Smart Deferral Plan, which shall be
evidenced by this instrument, as it may be amended from time to time, and by any
other documents that together with this instrument define a Participant’s rights
to amounts credited to his or her Account Balance.

1.32
“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

1.33
“Related Company” means any subsidiary of the Company or any other entity that
is directly or indirectly controlled by, in control of, or under common control
with the Company, including, without limitation, any Employer.

1.34
“Restricted Stock Unit” shall mean a “Restricted Stock Unit” as defined in the
Equity Incentive Plan.

1.35
“Separation from Service” shall mean a termination of services provided by a
Participant to the Company, whether voluntarily or involuntarily, other than by
reason of death or Disability, as determined by the Committee in accordance with
Treas. Reg. §1.409A-1(h). In determining whether a Participant has experienced a
Separation from Service, the following provisions shall apply:

(a)
For a Participant who provides services as a Director, except as otherwise
provided in part (b) of this Section, a Separation from Service shall occur upon
the Director’s cessation of services as a Director.

(b)
If a Participant provides services for an Employer as both an Employee and as a
Director, to the extent permitted by Treas. Reg. §1.409A-1(h)(5) the services
provided by such Participant as a Director shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
an Employee, and the services provided by such Participant as an Employee shall
not be taken into account in determining whether the Participant has experienced
a Separation from Service as a Director.

1.36
“Shares” shall mean the shares of common stock of the Company, par value $0.0001
per share, which the Company is authorized to issue, or any securities into
which or for which the common stock of the Company may be converted or
exchanged, as the case may be.

1.37
“Specified Employee” shall mean any Participant who is determined to be a “key
employee” (as defined under Code section 416(i) without regard to paragraph (5)
thereof) for the applicable period, as determined annually by the Committee in
accordance with Treas. Reg. §1.409A-1(i). In determining whether a Participant
is a Specified Employee, the following provisions shall apply:

(a)
The Committee’s identification of the individuals who fall within the definition
of “key employee” under Code section 416(i) (without regard to paragraph (5)
thereof) shall be based upon the 12-month period ending on each December 31st
(referred to below as the “identification date”). In applying the applicable
provisions of Code section 416(i) to identify such individuals, “compensation”
shall be determined in accordance with Treas. Reg. §1.415(c)-2(a) without regard
to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d), (ii) any of the
special timing rules provided in Treas. Reg. §1.415(c)-2(e), and (iii) any of
the special rules provided in Treas. Reg. §1.415(c)-2(g); and

(b)
Each Participant who is among the individuals identified as a “key employee” in
accordance with part (a) of this Section 1.37 shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on the April 1st following
the applicable identification date.

1.38
“Successor Company” means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Change in Control.

1.39
“Survivor Benefit” shall mean the benefit set forth in Article 7.

1.40
“Termination Benefit” shall mean the benefit set forth in Article 5.

1.41
“Trust” shall mean one or more trusts established by the Company in accordance
with Article 13.

1.42
“Trustee” shall mean the duly appointed and acting trustee of the Trust, and any
successor thereto.

1.43
“Unforeseeable Financial Emergency” shall mean a severe financial hardship of
the Participant resulting from (a) an illness or accident of the Participant,
the Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances. The circumstances that will constitute an unforeseeable emergency
will depend upon the facts of each case, but an Unforeseeable Financial
Emergency shall not be deemed to exist to the extent that such hardship is or
may be relieved:

(a)
Through reimbursement or compensation by insurance or otherwise;

(b)
By liquidation of the Participant’s assets, to the extent the liquidation of
such assets would not itself cause severe financial hardship;

(c)
By cessation of deferrals under this Plan or elective contributions made by the
Participant under any 401(k) plan or other deferred compensation plan;

(d)
Distributions or nontaxable loans from any other employer’s plans to the extent
eligible;

(e)
Loans from commercial sources at reasonable commercial terms;

(f)
Bank or other savings accounts; or

(g)
Reasonable, periodic payment arrangements with a creditor.

By way of example, the need to send a Participant’s child to college or the
desire to purchase or improve a home is not considered an Unforeseeable
Financial Emergency.
1.44
“Year of Service” shall mean each year of continuous service by the Participant
as a Director with the Company.


ARTICLE 2
Eligibility, Enrollment, and Participation

2.1
Eligibility.    Participation in the Plan shall be limited to the Directors of
the Company.


2.2
Enrollment Requirements.     As a condition to participation, each Director
shall complete, execute and return to the Committee, an Election Form and a
Beneficiary Designation Form, all by the deadline(s) established by the
Committee in accordance with the applicable provisions of the Plan. In addition,
the Committee shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.


2.3
Commencement of Participation. Provided a Director has met all enrollment
requirements set forth in this Plan and required by the Committee, including
returning all required documents to the Committee within the specified time
periods set forth in the Plan, that Director shall commence participation in the
Plan on the first day of the month following the month in which the Director
completes all enrollment requirements. If a Director fails to meet all such
requirements within the periods required, in accordance with the provisions of
the Plan, that Director shall not be eligible to participate in the Plan until
the first day of the Plan Year following the delivery to and acceptance by the
Committee of the required documents.


ARTICLE 3
Deferral Commitments/Vesting/Crediting

3.1
Minimum Deferrals.

(a)
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Director Fees and the Annual Equity Grant in
the following minimum amount or percentage, as applicable, for each deferral
elected:



Deferral
Minimum Amount
Director Fees
$10,000 aggregate
Annual Equity Grant
20% (rounded up to the nearest whole Share)

If an election is made for less than the stated minimum amounts, or if no
election is made, the amount deferred shall be zero.
(b)
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year the minimum Annual Deferral
Amount for Director Fees shall be an amount equal to the minimum set forth
above, multiplied by a fraction, the numerator of which is the number of
complete months remaining in the Plan Year and the denominator of which is 12.
No deferral of the Annual Equity Grant is permitted for a Plan Year on or after
the first day of such Plan Year.


3.2
Maximum Deferral.

(a)
Annual Deferral Amount. For each Plan Year, a Participant may elect to defer, as
his or her Annual Deferral Amount, Director Fees and the Annual Equity Grant in
the following maximum percentages, as applicable, for each deferral elected:

Deferral
Maximum Percentage
Director Fees
100%
Annual Equity Grant
100% (rounded up to the nearest whole Share)



(b)
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, then to the extent required by
Section 3.4 and Code section 409A and related Treasury Regulations, the maximum
amount of the Participant’s Director Fees that may be deferred by the
Participant for the Plan Year shall be determined by applying the percentages
set forth in Section 3.2(a) to the portion of such compensation attributable to
services performed after the date that the Participant’s deferral election is
made. No deferral of the Annual Equity Grant is permitted for a Plan Year on or
after the first day of such Plan Year.


3.3
Deferral of Annual Equity Grant. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, a portion of the Annual Equity
Grant to be granted during such Plan Year, in the percentages as set forth above
in Section 3.1 and Section 3.2. If any portion of an Annual Equity Grant is
deferred pursuant to this Plan, then notwithstanding anything to contrary in the
award agreement for such Annual Equity Grant, the Shares to be delivered upon
the conversion of the Restricted Stock Units underlying the portion of the
Annual Equity Grant that has been deferred, shall be withheld and delivered to
the Participant on the Benefit Distribution Date designated by the Participant.


3.4
Election to Defer; Effect of Election Form.

(a)
First Plan Year. A Director who first becomes eligible to participate in the
Plan on or after the beginning of a Plan Year, as determined in accordance with
Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in
Treas. Reg. §1.409A-1(c)(2), may be permitted to make an election to defer the
portion of the Director Fees (but not the Annual Equity Grant) attributable to
services to be performed after such election, provided that the Participant
submits an Election Form on or before the deadline established by the Committee,
which in no event shall be later than 30 days after the Participant first
becomes eligible to participate in the Plan. Any deferral election made in
accordance with this Section 3.4(a) shall become irrevocable no later than the
30th day after the date the Director becomes eligible to participate in the
Plan.

(b)
Subsequent Plan Years. For each succeeding Plan Year, the Participant’s prior
election shall remain in effect unless the Participant makes a subsequent
irrevocable deferral election for such succeeding Plan Year, by timely
delivering a new Election Form to the Committee, in accordance with its rules
and procedures, before the December 31 preceding the Plan Year for which the
election is made. If no such Election Form is timely delivered for a Plan Year,
the Annual Deferral Amount shall be the same amount as elected for the
immediately prior Plan Year.


3.5
Withholding and Crediting of Annual Deferral Amounts. For each Plan Year, (a)
the Director Fees portion of the Annual Deferral Amount shall be withheld at the
time the Director Fees are or otherwise would be paid to the Participant,
whether or not this occurs during the Plan Year itself, and (b) the Annual
Equity Grant portion of the Annual Deferral Amount shall be withheld at the time
such Annual Equity Grant is made by the Company to the Participant, provided
that, the Shares underlying the portion of such Annual Equity Grant shall be
withheld at the time the Restricted Stock Units underlying the Annual Equity
Grant become vested. Annual Deferral Amounts shall be credited to a
Participant’s Deferral Account at the time such amounts would otherwise have
been paid to the Participant.


3.6
Vesting. A Participant shall at all times be 100% vested in his or her Deferral
Account; provided that, the portion of the Deferral Account that relates to any
Annual Equity Grant that has been deferred shall be subject to the vesting
conditions otherwise applicable to such Annual Equity Grant.


3.7
Crediting/Debiting of Account Balances. In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, with respect to a Participant’s Account Balance relating to
the deferred Director Fees (but not the Annual Equity Grant), amounts shall be
credited or debited to a Participant's Account Balance in accordance with the
following rules:

(a)
Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the Committee, in its sole discretion, which are based on
certain mutual funds or such other financial measures as selected by the
Committee in its sole discretion (the “Measurement Funds”), for the purpose of
crediting or debiting additional amounts to his or her Account Balance. As
necessary, the Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund. Each such action will take effect as of the first day of
the first calendar quarter that begins at least 30 days after the day on which
the Committee gives Participants advance written notice of such change.

(b)
Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.4(a) above, shall elect,
on the Election Form, one or more Measurement Fund(s) (as described in Section
3.7(a) above) to be used to determine the amounts to be credited or debited to
his or her Account Balance. If a Participant does not elect any of the
Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding the foregoing, all investments
hereunder shall be considered assets of the Company, and the Participant shall
remain subject to all applicable provisions of the Plan, including, without
limitation, Sections 13.4 and 14.2 below. Each Participant, as a condition to
his or her participation in the Plan, agrees to indemnify and hold harmless the
Committee, the Company, and each Employer, and their representatives, delegates
and agents, from and against any investment losses or other damages of any kind
relating to the deemed investment of the Participant’s Account Balance under the
Plan. No assurances are provided by any person or entity that any investment
results of any Measurement Fund will be favorable and, as with most investments,
there is a risk of loss.

(c)
Proportionate Allocation. In making any election described in Section 3.7(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance to be allocated to a
Measurement Fund (as if the Participant was making an investment in that
Measurement Fund with that portion of his or her Account Balance).

(d)
Crediting or Debiting Method. The performance of each Measurement Fund (either
positive or negative) will be determined by the Committee, in its sole
discretion on a daily basis based on the manner in which such Participant’s
Account Balance has been hypothetically allocated among the Measurement Funds by
the Participant.

(e)
No Actual Investment. Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant's election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee, in its own discretion,
decides to invest funds in any or all of the investments on which the
Measurement Funds are based, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant's Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.


ARTICLE 4
In-Service Scheduled Distribution

4.1
In-Service Scheduled Distribution. In connection with each election to defer an
Annual Deferral Amount, a Participant may irrevocably elect to receive an
In-Service Scheduled Distribution from the Plan with respect to all or a portion
of the Annual Deferral Amount. The In-Service Scheduled Distribution shall be a
lump sum payment of cash and/or Shares (if an Annual Equity Grant has been
deferred) in an amount (and/or number of Shares) that is equal to the portion of
the Annual Deferral Amount that the Participant elected to have distributed as
an In-Service Scheduled Distribution, plus amounts credited or debited in the
manner provided in Section 3.7 above to that amount, calculated as of the close
of business on or around the Benefit Distribution Date designated by the
Participant in accordance with this Section 4.1 (a “Scheduled Distribution”).
The Benefit Distribution Date for an amount subject to an In-Service Scheduled
Distribution election shall be the first day of any Plan Year designated by the
Participant, which may be no sooner than 3 Plan Years after the end of the Plan
Year in which the Annual Deferral Amount is actually deferred. The Participant
may elect different Benefit Distribution Dates for Deferred Fees and Annual
Equity Grants deferred with respect to different Plan Years. Subject to the
other terms and conditions of this Plan, each In-Service Scheduled Distribution
elected shall be paid out during a 60-day period commencing immediately after
the Benefit Distribution Date. By way of example, if an In-Service Scheduled
Distribution is elected for Annual Deferral Amounts that are deferred in the
Plan Year commencing January 1, 2019, the earliest Benefit Distribution Date
that may be designated by a Participant would be January 1, 2023, and the
In-Service Scheduled Distribution would be paid out during the 60-day period
commencing immediately after such Benefit Distribution Date.

4.2
Other Benefits Take Precedence Over In-Service Scheduled Distributions. Should
an event occur prior to any Benefit Distribution Date designated for a Scheduled
Distribution that triggers a benefit under Articles 5, 6, or 7, any Annual
Deferral Amount, plus amounts credited or debited thereon, that are subject to
an In-Service Scheduled Distribution election under Section 4.1 above shall not
be paid in accordance with Section 4.1 above, but shall be paid in accordance
with the other applicable Article.


4.3
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.

(a)
If the Participant experiences an Unforeseeable Financial Emergency prior to the
occurrence of a distribution event under Articles 5, 6, or 7, the Participant
may petition the Committee to suspend deferrals of Director Fees required to be
made by such Participant, to the extent deemed necessary by the Committee to
satisfy the Unforeseeable Financial Emergency. If suspension of deferrals is not
sufficient to satisfy the Participant’s Unforeseeable Financial Emergency, the
Participant may further petition the Committee to receive a partial or full
payout from the Plan. The Participant shall only receive a payout from the Plan
to the extent such payout is deemed necessary by the Committee to satisfy the
Participant’s Unforeseeable Financial Emergency.

(b)
The payout shall not exceed the lesser of (i) the Participant's vested Account
Balance, calculated as of the close of business on or around the Benefit
Distribution Date for such payout, as determined by the Committee in accordance
with the provisions set forth below, or (ii) the amount reasonably needed to
satisfy the Unforeseeable Financial Emergency, plus amounts necessary to pay
Federal, state, or local income taxes or penalties reasonably anticipated as a
result of the distribution.

(c)
If the Committee, in its sole discretion, approves a Participant’s petition for
suspension, the Participant’s deferrals under this Plan shall be suspended as of
the date of such approval. If the Committee, in its sole discretion, approves a
Participant’s petition for suspension and payout, the Participant’s deferrals
under this Plan shall be suspended as of the date of such approval and the
Participant’s Benefit Distribution Date for such payout shall be the date on
which such Committee approval occurs, and such payout shall be distributed to
the Participant in a lump sum no later than 60 days after such Benefit
Distribution Date.


ARTICLE 5
Termination Benefit

5.1
Termination Benefit. A Participant who experiences a Separation from Service
shall receive, as a Termination Benefit, his or her vested Account Balance in
either a lump sum payment of cash and/or Shares (if an Annual Equity Grant has
been deferred) or annual installment payments of cash and/or Shares (if
applicable), as elected by the Participant in accordance with Section 5.2. A
Participant’s Termination Benefit shall be calculated as of the close of
business on or around the applicable Benefit Distribution Date for such benefit.
The Benefit Distribution Date shall be (i) the first day after the end of the
six-month period immediately following the date on which the Participant
experiences a Separation from Service, if the Participant is a Specified
Employee, and (ii) for all other Participants, the date on which the Participant
experiences a Separation from Service; provided, however, if a Participant
changes the form of distribution for the Termination Benefit in accordance with
Section 5.2(b), the Benefit Distribution Date for the Termination Benefit shall
be determined in accordance with Section 5.2(b). Notwithstanding the foregoing
and notwithstanding anything an Election Form to the contrary, if a Participant
experiences a Separation from Service prior to the completion of 5 Years of
Service with the Company, then such Participant’s Termination Benefit shall be
paid in a lump sum on the Benefit Distribution Date, without regard to any
change in form of distribution made in accordance with Section 5.2(b).


5.2
Payment of Termination Benefit.

(a)
A Participant, in connection with his or her commencement of participation in
the Plan, shall elect on an Election Form to receive the Termination Benefit
upon Separation from Service in a lump sum payment of cash and/or Shares (if an
Annual Equity Grant has been deferred) or pursuant to an Annual Installment
Method of up to 15 years. If a Participant does not make any election with
respect to the payment of the Termination Benefit, then such benefit shall be
payable in a lump sum.

(b)
A Participant may change the form of payment for the Termination Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

(i)
The election shall not take effect until at least 12 months after the date on
which the election is made;

(ii)
The new Benefit Distribution Date for the Participant’s Termination Benefit upon
Separation from Service shall be 5 years after the Benefit Distribution Date
that would otherwise have been applicable to such benefit; and

(iii)
The election must be made at least 12 months prior to the Benefit Distribution
Date that would otherwise have been applicable to the Participant’s Termination
Benefit upon Separation from Service.

For purposes of applying the provisions of this Section 5.2(b), a Participant’s
election to change the form of payment for the Termination Benefit upon
Separation from Service shall not be considered to be made until the date on
which the election becomes irrevocable. Such an election shall become
irrevocable no later than the date that is 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to the Participant’s
Termination Benefit upon Separation from Service. Subject to the requirements of
this Section 5.2(b), the Election Form most recently accepted by the Committee
that has become effective shall govern the form of payout of the Participant’s
Termination Benefit.
(c)
The lump sum payment shall be made, or installment payments shall commence, in
cash and/or Shares (as applicable), no later than 60 days after the
Participant’s Benefit Distribution Date. Remaining installments, if any, shall
be paid no later than 60 days after each anniversary of the Participant’s
Benefit Distribution Date.

(d)
Notwithstanding anything to the contrary contained herein, the Company may
distribute a Participant’s Account Balance if, at any time after such
Participant’s Separation from Service, the Account Balance does not exceed the
limit in Code section 402(g)(1)(B) and such distribution would result in the
termination of the Participant’s entire interest in the Plan as provided under
Code section 409A.


ARTICLE 6
Disability Waiver and Benefit

6.1
Disability Benefit. A Participant who experiences a Disability, shall receive,
as a Disability Benefit his or her vested Account Balance, calculated as of the
close of business on or around the Benefit Distribution Date for such benefit.
The Benefit Distribution Date shall be the date that the Committee determines
that such Participant is Disabled within the meaning of Section 1.18; provided,
however, if the Participant experienced a Separation from Service prior to the
date he or she was Disabled, then the Benefit Distribution Date shall be
determined in accordance with Section 5.1 above, as applicable (and the
Participant shall receive a Termination Benefit and not a Disability Benefit). A
Participant, in connection with his or her commencement of participation in the
Plan, shall elect on an Election Form to receive the Disability Benefit in a
lump sum payment of cash and/or Shares (if an Annual Equity Grant has been
deferred) or pursuant to an Annual Installment Method of up to 15 years. If a
Participant does not make any election with respect to the payment of the
Disability Benefit, then such benefit shall be payable in a lump sum. The lump
sum payment shall be made, or installment payments shall commence, no later than
60 days after the Disabled Participant’s Benefit Distribution Date, and any
remaining installments, if any, shall be paid no later than 60 days after each
anniversary of the Disabled Participant’s Benefit Distribution Date.


6.2
Deferral Following Disability. If a Participant returns to service as a Director
after a Disability ceases, the Participant may elect to defer an Annual Deferral
Amount for the Plan Year following his or her return to service and for every
Plan Year thereafter while a Participant in the Plan; provided such deferral
elections are otherwise allowed and an Election Form is delivered to and
accepted by the Committee for each such election in accordance with
Section 3.4(b) above.


ARTICLE 7
Survivor Benefit

7.1
Survivor Benefit. In the event of a Participant’s death prior to the complete
distribution of his or her vested Account Balance, the Participant's
Beneficiary(ies) shall receive a Survivor Benefit which will be equal to the
Participant's unpaid vested Account Balance, calculated as of the close of
business on or around the Benefit Distribution Date for such benefit. The
Benefit Distribution Date shall be the date on which the Committee is provided
with proof that is satisfactory to the Committee of the Participant’s death.


7.2
Payment of Survivor Benefit. The Survivor Benefit shall be paid to the
Participant’s Beneficiary(ies) in a lump sum payment of cash and/or Shares (if
an Annual Equity Grant has been deferred) no later than 60 days after the
Participant’s Benefit Distribution Date.


ARTICLE 8
Beneficiary Designation

8.1
Beneficiary. Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of the Company
or any Employer in which the Participant participates.


8.2
Beneficiary Designation; Change; Spousal Consent. A Participant shall designate
his or her Beneficiary by completing and signing the Beneficiary Designation
Form, and returning it to the Committee or its designated agent. A Participant
shall have the right to change a Beneficiary by completing, signing and
otherwise complying with the terms of the Beneficiary Designation Form and the
Committee's rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, spousal
consent in writing to the designation of a different Beneficiary is required to
be provided in a form designated by the Committee, executed by such
Participant's spouse and returned to the Committee. A Beneficiary designation
that has received spousal consent cannot be changed without spousal consent.
Upon the acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his or her death.


8.3
Acknowledgment. No designation or change in designation of a Beneficiary shall
be effective until received and acknowledged in writing by the Committee or its
designated agent.


8.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 8.1, 8.2 and 8.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant's benefits, then the Participant's designated Beneficiary shall be
deemed to be his or her surviving spouse. If the Participant has no surviving
spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall
be payable to the executor or personal representative of the Participant's
estate.


8.5
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to either (i) cause the Company to
withhold such payments until this matter is resolved to the Committee's
satisfaction or (ii) direct that the amount be paid into any court of competent
jurisdiction in an interpleader action, and such payment shall be a full and
complete discharge of any liability or obligation under the Plan or Trust
Agreement to the full extent of such payment.


8.6
Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company (and all Employers)
and the Committee from all further obligations under this Plan with respect to
the Participant.


ARTICLE 9
Termination, Amendment or Modification

9.1
Termination. Although the Company anticipates that it will continue the Plan for
an indefinite period of time, there is no guarantee that the Company will
continue the Plan or will not terminate the Plan at any time in the future.
Accordingly, the Company reserves the right to discontinue its sponsorship of
the Plan and the Company reserves the right to terminate the Plan at any time
with respect to any or all of its participating Directors, by action of its
Board. However, after the Plan termination the Account Balances of such
Participants shall continue to be credited with Annual Deferral Amounts
attributable to a deferral election that was in effect prior to the Plan
termination to the extent deemed necessary to comply with Code section 409A and
related Treasury Regulations, and additional amounts shall continue to credited
or debited to such Participants’ Account Balances pursuant to Section 3.7. The
Measurement Funds available to Participants following the termination of the
Plan shall be comparable in number and type to those Measurement Funds available
to Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective. In addition, following a Plan termination, Participant
Account Balances shall remain in the Plan and shall not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable provisions of the Plan. Notwithstanding the preceding sentence, to
the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the Company may provide
that upon termination of the Plan, all Account Balances of the Participants
shall be distributed, subject to and in accordance with any rules established by
the Company deemed necessary to comply with the applicable requirements and
limitations of Treas. Reg. §1.409A-3(j)(4)(ix).


9.2
Amendment. The Company may, at any time, amend or modify the Plan in whole or in
part by the action of its Board; provided, however, that: (i) no amendment or
modification shall be effective to decrease or restrict the value of a
Participant's Account Balance in existence at the time the amendment or
modification is made, and (ii) no amendment or modification of this Section 9.2
or Section 10.3 below shall be effective. Notwithstanding the foregoing
provisions of this Section 9.2, by written instrument, the Plan may be amended
by the Company at any time prior to a Change in Control to conform the Plan to
the provisions and requirements of any applicable law. No such amendment
described in the immediately preceding sentence shall be considered prejudicial
to any interest of a Participant or a Beneficiary hereunder.


9.3
Effect of Payment. The full payment of the Participant’s vested Account Balance
under Articles 4, 5, 6, or 7 of the Plan shall completely discharge all
obligations to a Participant and his or her designated Beneficiaries under this
Plan shall terminate.


ARTICLE 10
Administration

10.1
Committee Duties. Except as otherwise provided in this Article 10, this Plan
shall be administered by a Committee, which shall consist of the Board of the
Company, or such committee as the Board of the Company shall appoint. The Board
of the Company may remove or replace any member of a committee appointed by the
Board of the Company at any time in its sole discretion. Members of the
Committee may be Participants under this Plan. Any individual serving on the
Committee who is a Participant shall abstain from any discussion and vote, and
shall not otherwise act on any matter relating directly to himself or herself.
When making a determination or calculation, the Committee shall be entitled to
rely on information furnished by a Participant or the Company. The members of
the Committee shall not receive any special compensation for serving in their
capacities as members of the Committee, but shall be reimbursed by the Company
for any reasonable expenses incurred in connection therewith. No bond or other
security need be required of the Committee or any member thereof.


10.2
Administration of the Plan. The Committee shall operate, administer, interpret,
construe, and construct the Plan, including without limitation, the sole
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and (ii)
decide or resolve any and all questions as may arise in connection with the
Plan, including correcting any defect, supplying any omission, or reconciling
any inconsistency. The Committee shall have all powers necessary or appropriate
to implement and administer the terms and provisions of the Plan, including the
power to make findings of fact.


10.3
Administration Upon Change In Control. For purposes of this Plan, the Committee
shall be the “Administrator” at all times prior to the occurrence of a Change in
Control Within 120 days following a Change in Control, an independent third
party “Administrator” may be selected by the individual who, immediately prior
to the Change in Control, was the Company’s Chairman of the Board or, if not so
identified, the Chairman of the Board’s Nominating and Governance Committee (the
“Ex-Director”), and approved by the Trustee. The Committee, as constituted prior
to the Change in Control, shall continue to be the Administrator until the
earlier of (i) the date on which such independent third party is selected and
approved, or (ii) the expiration of the 120-day period following the Change in
Control. If an independent third party is not selected within 120 days of such
Change in Control, the Committee, as described in Section 10.1 above, shall be
the Administrator. The Administrator shall have the discretionary power to
determine all questions arising in connection with the administration of the
Plan and the interpretation of the Plan and Trust including, but not limited to
benefit entitlement determinations; provided, however, upon and after the
occurrence of a Change in Control, the Administrator shall have no power to
direct the investment of Plan or Trust assets or select any investment manager
or custodial firm for the Plan or Trust. Upon and after the occurrence of a
Change in Control, the Company must: (1) pay all reasonable administrative
expenses and fees of the Administrator; (2) indemnify the Administrator against
any costs, expenses and liabilities including, without limitation, attorney’s
fees and expenses arising in connection with the performance of the
Administrator hereunder, except with respect to matters resulting from the gross
negligence or willful misconduct of the Administrator or its employees or
agents; and (3) supply full and timely information to the Administrator on all
matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the date and
circumstances of the Disability, death or Separation from Service of the
Participants, and such other pertinent information as the Administrator may
reasonably require. Upon and after a Change in Control, the Administrator may be
terminated (and a replacement appointed) by the Trustee only with the approval
of the Ex-Director. Upon and after a Change in Control, the Administrator may
not be terminated by the Company.


10.4
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative).


10.5
Binding Effect of Decisions. The determination of the Committee as to the proper
interpretation, construction, or application of any term or provision in the
Plan and the rules and regulations promulgated hereunder shall be final,
binding, and conclusive with respect to all interested parties.


10.6
Indemnity of Committee. To the full extent permitted by applicable law, the
Company and each Employer shall individually and collectively indemnify and hold
harmless each past, present, and future member of the Committee, any Employee to
whom the duties of the Committee may be delegated, and the Administrator against
any and all claims, losses, damages, judgments, settlements, costs, expenses or
liabilities (and all actions in respect thereof and any legal or other costs and
expenses in giving testimony or furnishing documents in response to a subpoena
or otherwise) arising from any action or failure to act with respect to this
Plan, except in the case of gross negligence or willful misconduct by the
Committee, any of its members, any such Employee or the Administrator, including
the cost of investigating, preparing, or defending any pending, threatened or
anticipated possible action, claim, suit or other proceeding, whether or not in
connection with litigation in which the Committee, such Employee, or the
Administrator is a party. The foregoing right of indemnification shall inure to
the benefit of the successors and assigns, and the heirs, executors,
administrators and personal representatives of the Committee, any such Employee,
and the Administrator, and shall be in addition to all other rights to which the
Committee, any such Employee, and the Administrator may be entitled as a matter
of law, contract, or otherwise. The amount of indemnification during a calendar
year shall not affect the fees and expenses eligible for reimbursement in any
other calendar year. Indemnification shall be made on or before the last day of
the calendar year following the calendar year in which the amounts or
liabilities subject to such indemnification were incurred.


10.7
Company Information. To enable the Committee and/or Administrator to perform its
functions, the Company shall supply full and timely information to the Committee
and/or Administrator, as the case may be, on all matters relating to the
compensation of its Participants, the date and circumstances of the Disability,
death or Separation from Service of its Participants, and such other pertinent
information as the Committee or Administrator may reasonably require.


10.8
Reliance Upon Information. No member of the Committee shall be liable for any
decision, action, omission, or mistake in judgment in connection with the
administration of the Plan, provided that he acted in good faith. Without
limiting the generality of the foregoing sentence, any decision or action taken
by the Committee in reasonable reliance upon information supplied to it by the
Board, the Company, any Employer, legal counsel, or the Company’s independent
accountants shall be deemed to have been taken in good faith. The Committee may
from time to time consult with counsel who may be counsel to the Company or
other counsel, with respect to its obligations or duties hereunder, or with
respect to any action, proceeding or question of law, and shall not be held
liable with respect to any action taken or omitted, in good faith, pursuant to
the advice of such counsel.


ARTICLE 11
Other Benefits and Agreements

11.1
Coordination with Other Benefits. The benefits provided for a Participant and a
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for Directors of
the Company. The Plan shall supplement and shall not supersede, modify or amend
any other such plan or program except as may otherwise be expressly provided.


ARTICLE 12
Claims Procedures

12.1
Presentation of Claim. Any Participant or Beneficiary of a deceased Participant
(such Participant or Beneficiary being referred to below as a “Claimant”) may
deliver to the Committee a written claim for a determination with respect to the
amounts distributable to such Claimant from the Plan. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
60 days after such notice was received by the Claimant. All other claims must be
made within 180 days of the date on which the event that caused the claim to
arise occurred. The claim must state with particularity the determination
desired by the Claimant.


12.2
Notification of Decision. The Committee shall consider a Claimant's claim within
a reasonable time, but no later than 90 days after receiving the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial 90-day period. In no event
shall such extension exceed a period of 90 days from the end of the initial
period. The extension notice shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render the
benefit determination. The Committee shall notify the Claimant in writing:

(a)
that the Claimant's requested determination has been made, and that the claim
has been allowed in full; or

(b)
that the Committee has reached a conclusion contrary, in whole or in part, to
the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i)
the specific reason(s) for the denial of the claim, or any part of it;

(ii)
specific reference(s) to pertinent provisions of the Plan upon which such denial
was based;

(iii)
a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv)
an explanation of the claim review procedure set forth in Section 12.3 below;
and

(v)
a statement of the Claimant’s right to bring a civil action following an adverse
benefit determination on review.


12.3
Review of a Denied Claim. On or before 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant's duly authorized representative), if he or she disagrees with the
claim denial, must file with the Committee a written request for a review of the
denial of the claim. The Claimant (or the Claimant's duly authorized
representative):

(a)
may, upon request and free of charge, have reasonable access to, and copies of,
all documents, records and other information relevant to the claim for benefits;

(b)
may submit written comments or other documents; and/or

(c)
may request a hearing, which the Committee, in its sole discretion, may grant.


12.4
Decision on Review. The Committee shall render its decision on review promptly,
and no later than 60 days after the Committee receives the Claimant’s written
request for a review of the denial of the claim. If the Committee determines
that special circumstances require an extension of time for processing the
claim, written notice of the extension shall be furnished to the Claimant prior
to the termination of the initial 60-day period. In no event shall such
extension exceed a period of 60 days from the end of the initial period. The
extension notice shall indicate the special circumstances requiring an extension
of time and the date by which the Committee expects to render the benefit
determination. In rendering its decision, the Committee shall take into account
all comments, documents, records and other information submitted by the Claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The decision must be written
in a manner calculated to be understood by the Claimant, and it must contain:

(a)
specific reasons for the decision;

(b)
specific reference(s) to the pertinent Plan provisions upon which the decision
was based;

(c)
a statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits; and

(d)
a statement of the Claimant’s right to bring a civil action.


12.5
Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 12 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.


ARTICLE 13
Trust

13.1
Establishment of the Trust. In order to provide assets from which to fulfill the
obligations of the Participants and their beneficiaries under the Plan, the
Company intends, pursuant to formal action by the Committee, to establish a
trust by a trust agreement with a third party, the Trustee, to which the Company
may, in its discretion, contribute cash or other property, including securities
issued by the Company, to provide for the benefit payments under the Plan;
provided, however, in the event of a Change in Control the Company must
contribute sufficient assets to any such Trust equal to the aggregate value of
all Account Balances determined as of the date of the Change in Control.


13.2
Interrelationship of the Plan and the Trust. The provisions of the Plan shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Company,
Participants and the creditors of the Company to the assets transferred to the
Trust. The Company shall at all times remain liable to carry out its obligations
under the Plan.


13.3
Distributions From the Trust. The Company’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Company’s obligations under this Plan.


13.4
Participants’ Rights under the Trust. The assets of the Trust shall be held for
the benefit of the Participants in accordance with the terms of the Plan and
Trust Agreement. All the assets of the Trust shall remain subject to the claims
of the general unsecured creditors of the Company, and the rights of the
Participants to the assets of the Trust shall be limited as provided in the Plan
and Trust Agreement in the event that the Company becomes Insolvent.


ARTICLE 14
Miscellaneous

14.1
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code section 401(a) and is exempt from the requirements of Title
I of the Employee Retirement Income Security Act of 1974, as amended. The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code section 409A the Final Regulations thereunder and other
related Treasury guidance.


14.2
Limitation of Rights. Nothing in this Plan shall be construed to:

(a)
Give a Participant any rights, other than as an unsecured general creditor of
the Company with respect to any amount credited to his or her Account, until
such amount is actually distributed to him or her;

(b)
Limit in any way the right of the Company to terminate a Participant’s service;

(c)
Give a Participant or any other person any interest in any fund, reserve or any
specific asset of the Company or any entity under common ownership or control
with the Company; or

(d)
Create a fiduciary relationship between the Participant and the Company.


14.3
Nonalienation of Benefits.    No right or benefit under this Plan shall be
subject to anticipation, alienation, attachment, garnishment, sale, transfer,
assignment (either at law or in equity), levy, execution, pledge, encumbrance,
charge, or any other legal or equitable process, and any attempt to do so will
be void and without effect. No right or benefit hereunder shall in any manner be
liable for or subject to any debts, contracts, liabilities, engagements, or
torts of the Participant or Beneficiary entitled to such benefits. The recovery
under the Plan of overpayments of benefits previously made to a Participant; the
transfer of benefit rights from the Plan to another plan; or the direct deposit
of benefit payments to an account in a banking institution (if not actually part
of an arrangement constituting an assignment or alienation), shall not be
construed as an assignment or alienation for purposes of the immediately
preceding paragraph. The first sentence of this Section 14.3 shall not preclude
(a) the Participant from designating a Beneficiary to receive any benefit
payable hereunder upon his or her death, or (b) the executors, administrators,
or other legal representatives of the Participant or his or her estate from
assigning any rights hereunder to the person or persons entitled thereto. In the
event that any Participant’s or Beneficiary’s benefits hereunder are garnished
or attached by order of any court, the Company or the Trustee may bring an
action or a declaratory judgment in a court of competent jurisdiction to
determine the proper recipient of the benefits to be paid under the Plan. During
the pendency of such action, any benefits that become payable shall be held as
credits to the Participant’s Account or, if the Company prefers, paid into the
court as they become payable, to be distributed by the court to the recipient as
the court deems proper at the close of such action.


14.4
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. For purposes of the payment of
benefits under this Plan, any and all of the Company's assets shall be, and
remain, the general, unpledged unrestricted assets of the Company. The Company's
obligation under the Plan shall be merely that of an unfunded and unsecured
promise to pay money in the future.


14.5
Waiver. No term or condition of this Plan shall be deemed to have been waived,
nor shall there be an estoppel against the enforcement of any provision of this
Plan, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived. Any waiver by any party hereto of a breach of any provision of the Plan
by any other party shall not operate or be construed as a waiver by such party
of any subsequent breach thereof.


14.6
Company’s Liability. The Company’s liability for the payment of benefits shall
be defined only by the Plan. The Company shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan.


14.7
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.


14.8
Not a Contract of Service. The terms and conditions of this Plan shall not be
deemed to constitute a contract of service between the Company and the
Participant. Such service relationship can be terminated at any time for any
reason, or no reason, with or without cause, and with or without notice, unless
expressly provided in a written agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of the Company, or
to interfere with the right of the Company to discipline or discharge the
Participant at any time.


14.9
Furnishing Information. A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder, including
but not limited to taking such physical examinations as the Committee may deem
necessary.


14.10
Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.


14.11
Captions. Headings and paragraphs of this Plan are for convenience only and
shall not control or affect the meaning or construction of any of its
provisions.


14.12
Governing Law. The provisions of this Plan shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws, rule or principle of Texas law that might refer the
governance, construction, or interpretation of this Plan to the laws of another
state). A Participant’s sole remedy for any Claim shall be against the Company,
and no Participant shall have any claim or right of any nature against any
Related Company of the Company or any stockholder or existing or former
director, officer or Employee of the Company or any Related Company of the
Company. The individuals and entities described above in this Section 14.12
(other than the Company) shall be third-party beneficiaries of this Plan for
purposes of enforcing the terms of this Section 14.12.


14.13
Notice. Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
registered or certified mail, to the address below:

Blucora, Inc.
Attn: General Counsel
6333 North State Highway 161, 4th Floor
Irving, Texas 75038
 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.
Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

14.14
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Company and its successors and assigns and the Participant and the
Participant's designated Beneficiaries.


14.15
Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of interstate succession.


14.16
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.


14.17
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person's property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person. The Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.


14.18
Court Order. The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant’s benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion, shall have the right, notwithstanding any election made by a
Participant, to immediately distribute the spouse's or former spouse's interest
in the Participant’s benefits under the Plan to that spouse or former spouse.

14.19
Distribution in the Event of Income Inclusion Under Code Section 409A or Other
Taxation.

(a)
Code Section 409A. If any portion of a Participant’s Account Balance under this
Plan is required to be included in income by the Participant prior to receipt
due to a failure of this Plan to comply with the requirements of Code section
409A and related Treasury Regulations, the Committee may determine that such
Participant shall receive a distribution from the Plan in an amount equal to the
lesser of (i) the portion of his or her Account Balance required to be included
in income as a result of the failure of the Plan to comply with the requirements
of Code section 409A and related Treasury Regulations, or (ii) the unpaid
Account Balance.

(b)
Trust. If the Trust terminates in accordance with its terms and benefits are
distributed from the Trust to a Participant in accordance therewith, the
Participant's benefits under this Plan shall be reduced to the extent of such
distributions; provided, however, that such distributions may not occur, if they
otherwise would violate Code section 409A and the related Treasury Regulations.


14.20
Insurance. The Company, on its own behalf or on behalf of the Trustee of the
Trust, and, in their sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Trust may
choose. The Company or the Trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Company shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Company has applied for insurance.


14.21
Legal Fees To Enforce Rights After Change in Control. The Company is aware that
upon the occurrence of a Change in Control, the Board of the Company (which
might then be composed of new members) or a stockholder of the Company, or of
any Successor Company might then cause or attempt to cause the Company or such
successor to refuse to comply with its obligations under the Plan and might
cause or attempt to cause the Company to institute, or may institute, litigation
seeking to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company or any Successor Company has failed to comply with any of its
obligations under the Plan or any agreement thereunder or, if the Company or any
other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish or to
recover from any Participant the benefits intended to be provided, then the
Company irrevocably authorizes such Participant to retain counsel of his or her
choice at the expense of the Company to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, or any director, officer, stockholder or other person
affiliated with the Company or any successor thereto in any jurisdiction. The
amount of fees and expenses eligible for reimbursement during a calendar year
shall not affect the fees and expenses eligible for reimbursement in any other
calendar year. Reimbursement of eligible fees and expenses shall be made on or
before the last day of the calendar year following the calendar year in which
the fees or expenses were incurred.



* * * * * * * *
[Remainder of Page Intentionally Left Blank.
Signature Page Follows.]







--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



    --

--------------------------------------------------------------------------------


Blucora Director Tax-Smart Deferral Plan

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has signed this Plan document as of December 13,
2018, to be effective as of the Effective Date.
Company


Blucora, Inc.,
a Delaware corporation


By:/s/ John S. Clendening    
Name: John S. Clendening    
Title: President and CEO    




4845-6968-8192 v.3



--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



    Signature Page to the Blucora Director Tax-Smart Deferral Plan